Case 1:19-cv-01879-RLY-DLP Document 1-1 Filed 05/09/19 Page 1 of 5 PageID #: 4


                                               29D02.1e04.CT.003183                                                Fllod;4/l/2010 2:28 PM
                                                                                                                                  Clork
                                                    Hamf l{on Suporior Court 2                                 Hamlllon County, lndlana




       STATD OF        INDIANA                  )          IN THE HAMIL.I'ON SUPERIOR COUITT                   Z
                                                ) ss
       COIJNTY OF MARION                        )          CAUSE NO. zgDor-190              1-C1'_
       SHANCY LAT{SON,                                     )
                                                           )
                        Plaintiff,                         )
                                                           )
                vs.                                        )
                                                           )
       D AND I( EXPRBSS, L.L.C.,     LL0yD           D.    )
       GARNBR         II, PETERSBN TRUCK                   )
       tsROIGRAGE, LLC, and                                )
       PE,'f EI{SEN FARMS'I'RUCKING, LLC                   )
                                                           )
                        Defendants.                        )

                                          COMPLAINT FOR DAMAGES

                Comes now the Plaintiff, Shancy Larson, by counsel, and                      fol her Complaint for

       Damages against the Defendant D qnd K Express, L.L,C., Defendant Lloyd D. Gat'ner                            ll,
       Defendant Petersen'fruck Brokerage, LLC, and Defendant Petersen Farms Trucking,

       LLC, states the follor,r4ng:

           r.   At all times relevant to this action, the Plaintiff Shancy Lalson                 rvas a t'esident of

       Martinsville, Morgan County, Indiana.

           e. At all times lelevant to this action, the             Defendant D and K Express, L.L.C. ('D

       and I(") \{as an Iowa limited liability cot'poration engaged in the business of intelstate

       tr,ansportation, ',r'ith   its pr:incipal place of      business      in   Osceola, Clarke County, Iou'a,

       operating as a trucking company and doing business in the State of Indiana,

          g. At all times relevant to this action, the Defendant Lloyd D. Garnet II                        (Garner)

       was a resident of Osceola, Clarke County, Iorm and                   rryas   the opelator of a semi-tt'actot'

       owned and registered          to   Defendant D and K Express, L,L.C.                 At all relevant times,

       Defendant Garner was the principal and registered agent of Defendant D and K.
Case 1:19-cv-01879-RLY-DLP Document 1-1 Filed 05/09/19 Page 2 of 5 PageID #: 5




            q. At all times relevant to this action,     the Defendant Petersen Truck Brokerage, LLC

        ("Petersen Truck Blokerage") r{as an Iowa limited liability colporatiorr engaged in the

        business of interstate transportation, doing business in the State of Indiana, u'ith its

        principal place of business in Corning, Adams County, Iowa,

            S,     At all times relevant to this action, the Defendant Peter.qen Farrns Trucking, LLC

        ("Pctcrscn Farms"), was an lowa limited liability corporation engaged in the business of

        interstate transportation, doing business in the $tate of Indiana, with its principal place

        of business in Colning, Adams County, Iowa.

           6. At all times relevant to this action,          Detbndant Garner r,vas operating a semi

        tractnr-trailer and u,as acting within the scope of his duties as a drivel for his tlucking

        company, Defendant D and K. The registered ot\ner of the semi-trerctor was Defendant

        D and K, and the registered owner of the attached trailer is believed to be Defendant

        Petelsen Falms and/or Defendant Petersen Truclt Brokerage.

           T.   Based on information available      to the Plaintiff at the time of this filing, it   is


        believed that Defendant Petersen Fhrms and/or Defendant Petersen Truck Brokerage

        may have been engaged in a joint venture with Defendant Garner and Deferrdant D and

        I( at the time of the collision which is the subject of this Complaint.

           8.   On or about April, 4,   zorz Plaintiff   Shancy Larson was driving her vehicle in the

        right southbound lane of U.$. 3r near 276ih Street in Sheridan, Flamilton Coung,

        Indiana.




                                                         2
Case 1:19-cv-01879-RLY-DLP Document 1-1 Filed 05/09/19 Page 3 of 5 PageID #: 6




           9, At the same tinre and place,           Defendant Oarner was opcrating a semi tractor-

       trailer in the left southbound lane of U.S, 3r, having just turnecl left (southbound) onto

       U.li. gl from westbound       e76tH Street.

           ro. Suddenly    and.   without warning to the Plaintiff, Defendant Gatnet' improperly

       changed lanes, failing to keep a proper lookout for other traffic on the roadrvay and

       negligently entering the Plaintiffs lane of travel, thereby causing a collision betrveen his

       semi-trailer and the Plaintiffs vehicle.

          rr. At the time of the collision, Defendant Gatner, acting in the scope of              his

       onnrership and employment u.ith Defendant D and K, and              in furtheratrce of a joint
       venture u'ith Defendants Peterson Farms and/or Pcterson T'ruck Brokeruge,                 was

       negligent in the operation of the semi tractortrailer.

          rr, As a direct and proxirnate re.sult of the carelessness and negligence of            the

       Defendants, Plaintiff Shancy Larson suffered personal injury resulting in physical        ancl

       emotional pain and suffering and functional lirnitations. These injuries and limitations

       al'e permanent   in nature.

          r3. In order to treat her injuries, the PlaintiffShancy Larson tvas requited to engage

      the services of hospitals and medical practitioners and inculred medical expenses.         She

       may continue to incur rnedical expenses for care in the futut'e, all as a direct and

      proximate result of the cat'elessness and negligence of the Defendants.

          14.As a result of the carelessness and negligence of the Defendants, PlaintiffShancy

       Larson was forced to rniss time fi'om her schooling and her emplol'ment, and may miss

       additional time in the futute, all resulting in loss of income, Additionally, as a result of
                                                         3
Case 1:19-cv-01879-RLY-DLP Document 1-1 Filed 05/09/19 Page 4 of 5 PageID #: 7




       the Defendants' negligence, Plaintiff Shancy Larson's future earning capacity may                 be


       impaired.

          lS.As a direct and proxirnate lesult of the         carelessness and negligence            of the
       Defendants D and K Express, L.L,C., Lloyd D. Garnet'I[, Petersen Truck Rloket'age,

       LLC, and Petersen Farms Tlucking, LLC, Plainti{f Shancy Larson has been danraged.

              WHBRBFORE, the Plaintiff Shancy Larson prays for judgment against the

       Defendants in an amount commensurate with the evidence of her damages, costs of this

       action, and all other reliefjust and proper in the plernises,

                                                                          submitted,



                                                                           #48
                                                         Jecogs Law u,c
                                                         Kirnberly H. Danforth #Log4S-49
                                                         6o+8 N. Keystone Avenue
                                                         Indianapolis, IN 46zzo
                                                         grZ.zSZ.SSBr (T)
                                                         3r7.e57.5984 (F)
                                                         Sj acobs @   indi a nainj   u   ry,   com
                                                         ki md@ i nd ia n a i nj u ry.co rn


                                                        Attorneys for Plaintiff




                                                    4
Case 1:19-cv-01879-RLY-DLP Document 1-1 Filed 05/09/19 Page 5 of 5 PageID #: 8



    90229.10
     STATE OF INDIANA                                 IN HAMILTON SUPERIOR COURT,
                                                      COURT 2
                                                                                            FILED
     COUNTY OF HAMILTON                               SITTING AT NOBLESVILLE           May B, 2019
                                                                                     CLERK OF THE HAMILTON
                                                                                        CIRCUIT COURT
     SHANCY LARSON

                Plaintiff(s),
     vs.                                              CAUSE NO: 29D02-1904-CT-003 183

     D AND K EXPRESS, L.L.C., LLOYD D.
     GARNER II, PETtsRSEN TRUCK
     BROKERAGE, LLC, ANd PETERSEN
     FARMS TRUCKING,LLC

                Defendant(s)

                                   ORDBR ON DEFNNDANTS'
                                MOTION FOR EXTENSION OF TIME

               THE COURT, being duly advised in the premises, now GRANTS Defendants' Motion for
                                                                              June 6,2019
    Extension of Time to answer Plaintiff s Complaint, up to, and including



   SO ORDERED.                      May 6, 2019

                                                              E,

    Distribution to:

    Sheri Bradtke McNeil                                                                    :,   p'-
    Samuel L. Jacobs
    Kimberly H Danforth
                                                                                  sp 5I,
    Daniel D. Trachtman

   5/8/19 js
